      Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 1 of 14




 1   QUINN EMANUEL URQUHART &                   CLEMENT SETH ROBERTS (STATE
     SULLIVAN, LLP                              BAR NO. 209203)
 2     Charles K. Verhoeven (Bar No. 170151)    croberts@orrick.com
       charlesverhoeven@quinnemanuel.com        BAS DE BLANK (STATE BAR NO.
 3     Melissa Baily (Bar No. 237649)           191487)
       melissabaily@quinnemanuel.com            basdeblank@orrick.com
 4     Jordan Jaffe (Bar No. 254886)            ALYSSA CARIDIS (STATE BAR NO.
       jordanjaffe@quinnemanuel.com             260103)
 5   50 California Street, 22nd Floor           acaridis@orrick.com
     San Francisco, California 94111-4788       ORRICK, HERRINGTON & SUTCLIFFE
 6   Telephone:     (415) 875-6600              LLP
     Facsimile:     (415) 875-6700              The Orrick Building
 7                                              405 Howard Street
     Attorneys for Google LLC                   San Francisco, CA 94105-2669
 8                                              Telephone: +1 415 773 5700
                                                Facsimile: +1 415 773 5759
 9
                                                Attorneys for Defendant Sonos, Inc.
10

11                              UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                 SAN FRANCISCO DIVISION
14 GOOGLE LLC,                                 CASE NO. 3:20-cv-06754-WHA
15                Plaintiff,
                                               JOINT CASE MANAGEMENT
16        vs.                                  STATEMENT
17 SONOS, INC.,                                Date: June 24, 2021
                                               Time: 11:00 a.m.
18                Defendants.                  Ctrm: Courtroom 12, 19th Floor
                                                      450 Golden Gate Avenue,
19                                                    San Francisco, CA 94102
                                               Judge: William H. Alsup
20

21
                                               JURY TRIAL DEMANDED
22

23

24

25

26

27

28

                                                               CASE NO. 3:20-cv-06754-WHA
                                                        JOINT CASE MANAGEMENT STATEMENT
           Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 2 of 14




 1                                            INTRODUCTION

 2            Pursuant to this Court’s November 20, 2020 Order Staying Case (Dkt. 36), the Standing
 3
     Order for All Judges of the Northern District of California, and Civil Local Rule 16-10, Plaintiff
 4
     Google LLC (“Google”) and Defendant Sonos, Inc. (“Sonos”) submit this Joint Case Management
 5
     Statement in advance of the Case Management Conference on June 24, 2021. In particular, the
 6
     status of the parties’ Western District of Texas case is detailed in Section IV(a) below.
 7

 8 I.         JURISDICTION AND SERVICE

 9            Google filed this action on September 28, 2020. Dkt. 1. This is a declaratory judgment

10 action for non-infringement under the Declaratory Judgment Act, 8 U.S.C. § 2201, and under the

11 patent laws of the United States, 35 U.S.C. §§ 1-390. The Court has subject matter jurisdiction

12
     over this action pursuant to 28 U.S.C. §§ 1331, 1338(a) and 2201(a). Venue is proper in this
13
     judicial district pursuant to 28 U.S.C. § 1400(b). Sonos has been served.
14
     II.      FACTS
15
              Google seeks a finding that its Chromecast, Chromecast Ultra, Chromecast Audio,
16

17 Chromecast with Google TV, Home Mini, Nest Mini, Home, Home Max, Home Hub, Nest Hub,

18 Nest Hub Max, Nest Audio, Nest Wifi Point, YouTube Music app, Google Play Music app,

19 YouTube app, Google Home app, and “Pixel” phones, tablets, and laptops (collectively, “Google

20 Accused Products”) do not infringe United States Patent Nos. 9,967,615 (“the ’615 patent”);

21
     10,779,033 (“the ’033 patent”); 9,344,206 (“the ’206 patent”); 10,469,966 (“the ’966 patent”); and
22
     9,219,460 (“the ’460 patent”) (collectively, the “Patents-in- Suit”).
23
              The day after Google filed the instant case, Sonos filed a mirror-image patent infringement
24

25 case in the Western District of Texas seeking a finding that the Google Accused Products infringe

26 the ’615 patent, the ’033 patent, the ’206 patent, the ’966 patent, and the ’460 patent. Sonos, Inc.

27 v. Google LLC, No. 6:20-cv-00881-ADA (“Western District of Texas Action”). Sonos has since

28
     amended the complaint to add U.S. Patent No. 10,848,885 (“the ’885 patent”) and withdraw its
                                                       1                    CASE NO. 3:20-cv-06754-WHA
                                                                     JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 3 of 14




 1 infringement claims concerning the ’460 patent. Sonos has confirmed that it will not oppose

 2 Google’s motion to amend to add the ‘885 patent to this case to the extent this case moves

 3
     forward.
 4
     III.   DISPUTED LEGAL ISSUES
 5
            The Parties have identified the following principal issues currently in dispute:
 6
                    1.      Whether the Google Accused Products directly infringe one or more claims
 7                          of each Patent-in-Suit under 35 U.S.C. § 271(a), and/or indirectly infringe
                            one or more claims of each Patent-in-Suit under 35 U.S.C. §§ 271(b) or (c);
 8
                    2.      Whether this case is exceptional under 35 U.S.C. § 285, entitling the
 9                          prevailing party to attorneys’ fees.
10 IV.      MOTIONS
11          (a) Pending Motions
12          On October 12, 2020, Sonos moved to dismiss or transfer the instant case based on the
13
     anticipatory suit and bad faith exceptions to the first-to-file rule. Dkt. 11. Sonos also moved to
14
     dismiss Google’s complaint under Rule 12(b)(6). Id. Google opposed Sonos’s motion to dismiss
15
     or transfer on October 26, 2020. Dkt. 27-4. Sonos filed a reply in support of its motion on
16

17 November 2, 2020. Dkt. 32. The hearing on this motion took place on November 19, 2020. Dkt.

18 26. The following day, the Court granted Sonos’s 12(b)(6) motion and ordered Google to amend

19 its complaint, which Google did on December 11, 2020. Dkt. 41. With respect to the remainder

20
     of Sonos’s motion, the Court stayed this case pending the resolution of Google’s motion to
21
     transfer venue of the Western District of Texas Action to this District. Dkt. 36.
22
            Google filed its motion to transfer the Western District of Texas Action to this District on
23
     January 8, 2021. Google’s motion to transfer is based on a mandatory forum selection clause that,
24

25 according to Google, requires this case to be litigated in California, as well as the convenience

26 factors under 28 U.S.C. § 1404(a). Sonos, Inc. v. Google LLC, No. 6:20-cv-00881-ADA, Dkt. 34

27 (Jan. 8, 2021). Consistent with that Court’s local rules, and after conducting venue discovery,

28
     Sonos filed its opposition to Google’s motion to transfer on June 15, 2021, and as of the date of
                                                       2                   CASE NO. 3:20-cv-06754-WHA
                                                                    JOINT CASE MANAGEMENT STATEMENT
        Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 4 of 14




 1 this statement, Google’s reply brief is due June 25, 2021. Sonos, Inc. v. Google LLC, No. 6:20-cv-

 2 00881-ADA, Dkts. 63 (May 24, 2021), 67 (June 15, 2021). Judge Albright in the Western District

 3
     indicated that it is the Court’s “intent to address [Google’s transfer motion] before the Markman
 4
     hearing and requests that Google notify the court once the motion is ripe.” Sonos, Inc. v. Google
 5
     LLC, No. 6:20-cv-00881-ADA, Dkt. 45 (Feb. 1, 2021).
 6
            The parties are scheduled to complete claim construction briefing by June 29, 2021.
 7

 8 Sonos, Inc. v. Google LLC, No. 6:20-cv-00881-ADA, Dkt. 62 (May 19, 2021). A Markman

 9 hearing has been set for July 15, 2021. Id.

10          (b) Anticipated Motions
11
            Google and Sonos anticipate moving for summary judgment and may file other dispositive
12
     and non-dispositive motions as the case progresses. The parties anticipate filing a joint motion for
13
     a protective order governing the confidentiality of information and the review of source code in
14

15 this matter, as well as a joint motion for an order governing the treatment of electronically stored

16 information (ESI) in discovery.

17 V.       AMENDMENT OF PLEADINGS
18          The Parties agree that the Parties may amend their pleadings, including the parties, claims
19 or defenses, consistent with the Federal Rules of Civil Procedure or with leave of the Court upon a

20
     showing of good cause.
21
            Pursuant to the Court’s Order Staying Case (Dkt. 36), Google filed its Amended Complaint
22
     on December 11, 2020. As discussed above, Sonos has confirmed that it will not oppose Google’s
23

24 motion to amend to add the ‘885 patent to this case to the extent this case moves forward.

25          Sonos intends to serve a responsive pleading upon resolution of its pending motion to

26 dismiss.

27
     VI.    EVIDENCE PRESERVATION
28

                                                      3                   CASE NO. 3:20-cv-06754-WHA
                                                                   JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 5 of 14




 1          Each party has reviewed the ESI Guidelines and each party believes that it has taken

 2 appropriate and reasonable measures to preserve evidence relevant to each party’s claims and

 3
     defenses in this matter.
 4
     VII.   DISCLOSURES
 5
            The Parties served initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(A) on November
 6
     12, 2020.
 7

 8 VIII. DISCOVERY
         The parties have not served any discovery yet.
 9

10          A.      Changes to the timing, form, or requirement for disclosures (Fed. R. Civ. P.
                    26(f)(3)(A))
11
            The Parties served initial disclosures on November 12, 2020. The Parties did not change
12
     the form or requirement for such disclosures.
13
            B.      The subjects on which discovery may be needed (Fed. R. Civ. P. 26(f)(3)(B))
14
            The parties anticipate that the scope of discovery will encompass the factual and legal
15

16 issues identified in Sections II and III above, and the requested relief discussed in Section XI

17 below, including related and subsidiary factual and legal issues and matters.

18          The Parties reserve the right to amend the subjects for discovery that may be sought
19
     pending further discovery in this matter.
20
            C.      Any issues about disclosure, discovery, or preservation of electronically stored
21                  information, including the form or forms in which it should be produced (Fed.
                    R. Civ. P. 26(f)(3)(C))
22
            The Parties anticipate presenting an ESI order to the Court to govern the discovery of
23
     electronically stored information. The parties will exchange draft proposed ESI orders and will
24
     present agreed-on terms to the Court, along with any points of disagreement requiring the Court’s
25

26 guidance.

27          D.      Any issues about claims of privilege or of protection as trial-preparation
                    materials (Fed. R. Civ. P. 26(f)(3)(D))
28

                                                      4                   CASE NO. 3:20-cv-06754-WHA
                                                                   JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 6 of 14




 1          The Parties agree that absent a specific showing of need, documents created on or after

 2 Jan. 7, 2020 that are subject to a claim of attorney-client privilege, work product immunity, or any

 3
     other privilege or immunity do not need to be included in the Parties’ privilege logs. Subject to
 4
     the foregoing, the parties agree that issues of privilege or work product shall be addressed as
 5
     provided in the Federal Rules of Civil Procedure, Federal Rule of Evidence 502 and the Protective
 6
     Order and/or ESI Order to be entered in this action.
 7

 8          E.       Changes that should be made to the limitations on discovery (Fed. R. Civ. P.
                     26(f)(3)(E))
 9
            To the extent not limited below, and unless otherwise agreed to by the parties, the parties
10
     agree that discovery is subject to the limitations set forth in the Federal Rules of Civil Procedure,
11
     Local Rules of this Court and the ESI Order and Protective Order to be entered in this action. If a
12

13 party requests discovery that exceeds any of the limitations set forth below, the parties agree to

14 meet and confer in good faith to attempt to resolve the issue without intervention of the Court. If

15 the parties are unable to reach agreement, a party may seek leave from the Court for the additional

16
     discovery.
17
            The Parties agree to serve interrogatories, document requests, deposition notices, requests
18
     for admission, and responses thereto, on each other via email. The Parties further agree that
19
     service of a complete copy of these documents via email on or before midnight Pacific time shall
20

21 count as same-day service.

22          ● Interrogatories to Parties.
23                o The parties agree that the limitations of Federal Rule of Civil Procedure 33 apply.
24
            ● Requests for Admission
25
                  o The parties agree that each side may serve up to 50 Requests for Admission.
26
                     Requests for Admission related to the authentication of documents and public
27

28                   availability of prior art are exempt from this limitation.

                                                        5                    CASE NO. 3:20-cv-06754-WHA
                                                                      JOINT CASE MANAGEMENT STATEMENT
     Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 7 of 14




 1      ● Depositions

 2           o The parties agree that each party is limited to 100 hours in its depositions of fact
 3
                witnesses in this litigation, including individual and 30(b)(6) witnesses, and
 4
                excluding expert depositions. Furthermore, either party may request additional
 5
                hours for good cause. All other requirements of Federal Rule of Civil Procedure 30
 6
                apply.
 7

 8                  ▪    Google’s position is that the 100-hour limit should exclude third-party

 9                       depositions. Google expects that there will be a significant number of third-
10                       party prior art depositions, and excluding third-party depositions from the
11
                         hours cap imposes little burden on Sonos. Google will work with Sonos to
12
                         schedule, to the extent possible, third-party depositions at mutually
13
                         agreeable times and locations.
14

15                  ▪    Sonos’s position is that 100 deposition hours—inclusive of third parties—is

16                       more than what’s allowed under the Federal Rules, sufficient in this case,

17                       and mirrors what the parties agreed to in the Google v. Sonos case
18                       pending in this district. 3:20-cv-03845-EMC at ECF 44. In that case,
19
                         Google asserted five patents against Sonos. None of the patents shared a
20
                         common specification. The parties there agreed to limit depositions to 100
21
                         hours, inclusive of third parties. This case involves five patents and three
22

23                       specifications. Google has provided no explanation why it should not abide

24                       by the limit the parties previously agreed to when Google’s patents were at

25                       issue.
26
        F.      Any other orders that the court should issue under Rule 26(c) or under Rule
27              16(b) and (c)

28

                                                    6                    CASE NO. 3:20-cv-06754-WHA
                                                                  JOINT CASE MANAGEMENT STATEMENT
        Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 8 of 14




 1          The Parties anticipate presenting a stipulated protective order governing the discovery of

 2 confidential information, including source code, to the Court.

 3
            G.      Production of ESI
 4
            The Parties met and conferred and anticipate presenting a stipulated protocol for ESI
 5
     production to the Court.
 6
     IX.    CLASS ACTIONS
 7
            These matters are not class actions.
 8

 9 X.       RELATED CASES
            The parties are engaged in other litigations at the United States International Trade
10

11 Commission (Inv. No. 337-TA-1191) and in the Central District of California (2:20-cv-00169-

12 JAK-DFM) (stayed pending resolution of the ITC litigation) (collectively, “Sonos I”), and in this

13 District (3:20-cv-03845-EMC) (“Sonos II”). Two of the five patents at issue in this case come

14
     from the same family as patents at issue in Sonos I.
15
            On October 20, 2020, Judge Chen denied Google’s request to relate this case with Sonos
16
     II. The parties are also engaged in foreign litigation involving Google patents.
17

18 XI.       RELIEF

19          Google requests that the Court grant:

20          ● Judgment in Google’s favor against Sonos on all causes of action alleged in Google’s

21               Complaint (Dkt. 1);
22          ● Judgment that this is an exceptional case under 35 U.S.C. § 285;
23
            ● Attorneys’ fees and costs; and
24
            ● Such other and further relief as the Court may deem to be just and proper.
25
            Sonos requests that the Court:
26

27          ● Dismiss or transfer this lawsuit as an improper preemptory suit;

28          ● Deny Google’s declaratory judgment claims of direct and indirect noninfringement;

                                                      7                    CASE NO. 3:20-cv-06754-WHA
                                                                    JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 9 of 14




 1           ● Enter judgment in Sonos’s favor and adverse to Google on all issues;

 2           ● Grant judgment that this is an exceptional case under 35 U.S.C. § 285;
 3
             ● Award Sonos attorneys’ fees and costs; and
 4
             ● Grant Sonos such further and additional relief as the Court deems just and proper.
 5
             In addition, Sonos reserves the right to supplement its requested relief based on subsequent
 6
     pleadings in this action, if any.
 7

 8 XII.      SETTLEMENT AND ADR

 9           Per ADR L.R. 3-5, the Parties have discussed the selection of an ADR process and have

10 certified that they intend to stipulate to an ADR process.

11           In connection with the Parties’ pending litigation before the International Trade
12
     Commission, the Parties conducted a mediation on October 19, 2020 before the Honorable Layn
13
     Phillips. That mediation addressed the Parties’ pending disputes, including the instant case. The
14
     Parties were unable to reach an agreement. The Parties propose scheduling additional mediation if
15

16 necessary and appropriate after a claim construction order is issued in this case.

17 XIII. CONSENT TO MAGISTRATE

18           The Parties do not consent to disposition of this case by a Magistrate Judge.

19 XIV. OTHER REFERENCES

20           The Parties do not believe that this case is suitable for reference to binding arbitration, a
21 special master, or the Judicial Panel on Multidistrict Litigation.

22
     XV.     NARROWING OF ISSUES
23
             The parties will continue to meet and confer on ways to potentially narrow the number of
24
     issues in dispute.
25
     XVI. EXPEDITED TRIAL PROCEDURES
26
             This matter is not the type of case that can be handled under the Expedited Trial Procedure
27

28 of General Order No. 64 Attachment A.

                                                        8                    CASE NO. 3:20-cv-06754-WHA
                                                                      JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 10 of 14




 1 XVII. SCHEDULING

 2          The Parties anticipate submitting a proposed schedule when and if this Court lifts the stay

 3 on this case.

 4

 5 XVIII. TRIAL

 6          Both Parties have requested trial by jury.

 7          The parties’ best estimate of the length of trial is approximately ten Court days for this
 8 trial, assuming each trial day starts at 7:30 a.m. and ends at 1:00 p.m. as noted in the Court’s

 9
     Guidelines for Trial and Final Pretrial Conference in Civil Jury Cases Before the Honorable
10
     William Alsup. The parties acknowledge that this may change depending on the nature of the
11
     defenses and counterclaims Sonos may bring in a responsive pleading pending the Court’s ruling
12

13 on Sonos’s motion to dismiss or transfer.

14 XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

15          Each party has filed the Certification of Interested Entities or Persons required by Civil

16 Local Rule 3-15.

17          On September 28, 2020, Google filed its Certificate of Interested Parties and Entities
18
     pursuant to Civil Local Rule 3-15. Dkt. 3. Google stated, pursuant to Civil L.R. 3-15, that Google
19
     LLC, XXVI Holdings Inc. (holding company of Google LLC), and Alphabet Inc. (holding
20
     company of XXVI Holdings Inc.) either (i) have a financial interest in the subject matter in
21

22 controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject

23 matter or in a party that could be substantially affected by the outcome of this proceeding.

24          On October 12, 2020, Sonos filed its Certificate of Interested Entities. Sonos stated,
25
     “Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named
26
     parties, there is no such interest to report.” Dkt. 10.
27
     XX.    PROFESSIONAL CONDUCT
28

                                                         9                 CASE NO. 3:20-cv-06754-WHA
                                                                    JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 11 of 14




 1          All attorneys of record for the Parties have reviewed the Guidelines for Professional

 2 Conduct for the Northern District of California.

 3
     XXI. OTHER ISSUES
 4
            The Parties do not believe that any other issues are appropriate for inclusion in this Joint
 5
     Case Management Statement.
 6
     XXII. ADDITIONAL INFORMATION PURSUANT TO PATENT LOCAL RULE 2-1(B)
 7
            A.      Local Rules.
 8
            The Parties’ proposed schedule is set forth in Section XVII, above.
 9

10          B.      Scope and Timing of Any Claim Construction Discovery.
            The Parties’ proposed schedule set forth in Section XVII, above, includes a proposed
11

12 deadline for claim construction discovery.

13          C.      Format of the Claim Construction Hearing.
14          The Parties propose that the Claim Construction Hearing consist of a three-hour
15 presentation, with 90 minutes allotted to Google and 90 minutes allotted to Sonos.

16
            D.      How the Parties Intend to Educate the Court on the Technology at Issue.
17
            Google’s Position: The Parties propose educating the Court on the technology at issue
18
     through a tutorial immediately preceding the Claim Construction Hearing. The Parties propose
19
     that the Court allow Google to make a presentation no longer than 45 minutes, followed by a
20

21 presentation by Sonos of no longer than 45 minutes.

22          Sonos’s Position: Sonos is happy to provide a technical tutorial if the Court thinks it will

23 be useful, but leaves that determination to the Court. In the event the Court thinks tutorials would

24 be useful, Sonos believes such tutorials should be submitted to the Court sufficiently in advance of

25
     any claim construction hearing to allow the Court an opportunity to review the tutorials prior to
26
     the hearing. Otherwise, Sonos is confident that the parties can explain any necessary technology
27
     in their respective claim construction briefing.
28

                                                        10                 CASE NO. 3:20-cv-06754-WHA
                                                                    JOINT CASE MANAGEMENT STATEMENT
       Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 12 of 14




 1          E.      Non-Binding, Good-Faith Estimate of Damages Range.
 2          Sonos’s Position: Sonos has not pled any affirmative claims in this case and thus has no

 3 estimate of a damages range at this time. If Sonos does file a responsive pleading, it will

 4
     supplement its position as necessary.
 5
     II.    ADDITIONAL INFORMATION PURSUANT TO THE SUPPLEMENTAL ORDER
 6          TO ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE IN
            CIVIL CASES BEFORE JUDGE WILLIAM ALSUP
 7
            A.      Opportunities For Junior Lawyers
 8
            Google’s Position: Google plans to provide opportunities for junior lawyers working on
 9
     this matter to argue discovery-related motions and portions of claim construction motions; to take
10
     or defend depositions of witnesses; and to examine witnesses at trial. Specifically, Google intends
11

12 to provide such opportunities for associate Jocelyn Ma (class of 2017) and Anne-Raphaëlle Aubry

13 (class of 2017).

14          Sonos’s Position: Sonos intends to provide opportunities for junior lawyers, including at
15
     least Kristina McKenna (class of 2016, with less than two years in private practice), to argue
16
     motions in court, to take or defend depositions, and to participate actively at trial.
17

18

19

20

21

22

23

24

25

26

27

28

                                                        11                   CASE NO. 3:20-cv-06754-WHA
                                                                      JOINT CASE MANAGEMENT STATEMENT
     Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 13 of 14




 1   Dated: June 17, 2021                     Respectfully submitted,

 2   /s/ Charles K. Verhoeven                 /s/ Alyssa Caridis
     Attorneys for GOOGLE LLC                 Attorneys for SONOS INC.
 3
     QUINN EMANUEL URQUHART &                 ORRICK, HERRINGTON & SUTCLIFFE
 4   SULLIVAN, LLP                            LLP
 5
     Counsel for Plaintiff Google LLC.        Counsel for Defendant Sonos Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         12                 CASE NO. 3:20-cv-06754-WHA
                                                     JOINT CASE MANAGEMENT STATEMENT
      Case 3:20-cv-06754-WHA Document 46 Filed 06/17/21 Page 14 of 14




 1                                         ECF ATTESTATION
 2          I, Charles K. Verhoeven, am the ECF User whose ID and password are being used to file

 3 this JOINT CASE MANAGEMENT STATEMENT. In compliance with General Order 45, X.B.,

 4 I hereby attest that Alyssa Caridis, counsel for Sonos, has concurred in this filing.

 5   Dated: June 17, 2021                                     Charles K. Verhoeven
                                                              QUINN EMANUEL URQUHART &
 6                                                            SULLIVAN, LLP

 7                                                            By:    /s/ Charles K. Verhoeven
                                                                     Charles K. Verhoeven
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     13                    CASE NO. 3:20-cv-06754-WHA
                                                                    JOINT CASE MANAGEMENT STATEMENT
